Order entered December 23, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00647-CV

                     JARELLE HIGHTOWER, Appellant

                                          V.

                          CHELSEA PEARL, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                     Trial Court Cause No. FA-17-0186

                                     ORDER

      Before the Court is appellant’s December 21, 2020 first motion for extension

of time to file his corrected brief. We GRANT the motion and ORDER the brief

be filed no later than January 20, 2021.             We caution appellant that further

extension requests will be disfavored.


                                               /s/      KEN MOLBERG
                                                        JUSTICE